DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 10/27/2020 has been entered.  Claims 1-7, 10-18 and 20 remain pending in the application.  
The previous 35 USC 112 rejections of Claim 14 is withdrawn in light of Applicant’s amendment to Claim 14.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 14 fails to limit the subject matter of Claim 13 because Claim 11 is narrower in scope than Claim 14.  Claim 11, requires “said motor comprising a rotor coupled directly to a flange of said inner arcuate portion”; while Claim 14 only requires “said inner arcuate portion is coupled directly to said motor”.  The motor is already coupled directly to the arcuate portion via the rotor and the flange.  Claim 14 does not further limit Claim 11 or 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagshenas US 5,350,281.

With respect to Claim 1, Hagshenas discloses a blower assembly 10 comprising: a housing 24/34/44/43 comprising an inner shell 44/43 and an outer shell 24/34 that define an inlet 36, an outlet 28, and a flow passage (52 in Figure 1) therebetween, wherein said inner shell 44/43 at least partially defines a cavity 48; a fan 14 coupled within said housing 24/34/44/43, said fan at least partially defining (14 is covering opening 90, see Figure 1) said cavity 48 and comprising a curved plate (side of 74 having blades 80) and an inner arcuate portion (portion of 74 in contact with 16) coupled to said curved plate (side of 74 having blades 80) at said inlet 36; a motor 82/86/16/70/72 configured to rotate about an axis 18 and coupled (see 70/72 in Figure 1) to said inner shell 44/43, said motor 82/86/16/70/72 comprising a rotor 86/16/70/72 coupled (via 76) directly (the left face of 74 in direct contact with inner race of 70, see Figure 1, portrait view) to a flange (left face of 74 in contact with inner race of 70, Figure 1) of said inner arcuate portion (portion of 74 in contact with 16), wherein said inner arcuate portion (portion of 74 in contact with 16) extends from said inlet 36 to said motor 82/86/16/70/72, wherein said motor is positioned within said cavity (“motor compartment 48”) radially inward (see Figure 1) of said flow passage 52.



With respect to Claim 3, as it depends from Claim 1, Hagshenas discloses said inlet 36 comprises a first diameter (I.D. of flange 38 in Figure 1), said outlet 28 comprises a second diameter (I.D. of flange 30 in Figure 1), and wherein said housing 24/34/44/43 comprises a central portion (portion of 24/34/44/43 at 32 in Figure 1) having a third diameter (O.D. at 32), wherein said third diameter (O.D. at 32) is larger than said first diameter I.D. of flange 38) and said second diameter (I.D. of flange 30, see Figure 1).

With respect to Claim 4, as it depends from Claim 1, Hagshenas discloses said inner shell 44/43 and said outer shell 24/34 are curved (see curved right sides of 43 and 34 in Figure 1) between said inlet 36 and said outlet 28.

With respect to Claim 5, as it depends from Claim 1, Hagshenas discloses said fan 14 comprises a plurality of blades 80 extending from said curved plate (side of 74 having blades 80) into said flow passage 52.

With respect to Claim 6, as it depends from Claim 5, Hagshenas discloses said curved plate (side of 74 having blades 80) and said outer shell 24/34 define an 

With respect to Claim 7, as it depends from Claim 1, Hagshenas discloses said fan 14 is positioned upstream (right side of Figure 1) of said inner shell 44/43 (14 is to the right of 43, see Figure 1).

With respect to Claim 10, as it depends from Claim 1, Hagshenas discloses said motor 82/86/16/70/72 is isolated from said flow passage 52 (82/86/16/70/72 is isolated from 52 via the passage between 43 and 74).

With respect to Claim 16, Hagshenas discloses a method (see MPEP 2112.02(I)) for assembling a blower assembly 10, said method comprising: coupling an inner shell 44/43 of a housing 24/34/44/43 to an outer shell 24/34 of the housing to define an inlet 36, an outlet 28, and a flow passage 52 therebetween, wherein the inner shell 44/43 at least partially defines a cavity 48; coupling a fan 14 within the outer shell 24/34 such that the fan partially defines (14 is covering opening 90, see Figure 1) the cavity 48, wherein the fan 14 includes a curved plate (side of 74 having blades 80) and an inner arcuate portion (portion of 74 in contact with 16) coupled to the curved plate (side of 74 having blades 80) at the inlet 36; and coupling a motor 82/86/16/70/72 to the inner shell 44/43, the motor 82/86/16/70/72 including a rotor 86/16/70/72 coupled (via 76) directly (the left face of 74 in direct contact with inner race of 70, see Figure 1, portrait view) to a flange (left face of 74 in contact with inner race of 70, Figure 1) of the inner arcuate 

With respect to Claim 17, as it depends from Claim 16 Hagshenas discloses coupling the motor 82/86/16/70/72 to the inner shell 44/43 comprises coupling the motor axially (see 46/72/44/43 in Figure 1) between the fan 14 and the inner shell 44/33.

With respect to Claim 18, as it depends from Claim 16, Hagshenas discloses coupling the motor 82/86/16/70/72 to the inner shell 44/43 comprises coupling the motor such that the flow passage 52 extends circumferentially (“annularly shaped”, Column 3, lines 50-51) around the motor 82/86/16/70/72.

With respect to Claim 20, as it depends from Claim 16 Hagshenas discloses coupling the motor 82/86/16/70/72 to the inner shell 44/43 comprises coupling the motor such that the motor 82/86/16/70/72 is isolated (82/86/16/70/72 is isolated from 52 via the passage between 43 and 74) from said flow passage 52.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson US 9,200,847, in view of Hagshenas (mentioned previously).

With respect to Claim 11, Thompson discloses an air handling system 10 configured to channel an airflow (see Figure 1) therethrough, said air handing system 10 (“circulating air blower 26” Column 2, lines 1) comprising: a cabinet 12; a casing 80 coupled in flow communication with said cabinet (Column 3, lines 3-10); and a blower assembly 25/26 coupled within said cabinet 12 (see Figure 1).  Although, Thompson discloses most of the limitations of the claim, Thompson is silent on wherein said blower assembly comprises: a housing comprising an inner shell and an outer shell that define an inlet, an outlet, and a flow passage therebetween, wherein said inner shell at least partially defines a cavity; a fan coupled within said housing, said fan at least partially defining said cavity and comprising a curved plate and an inner arcuate portion coupled to said curved plate at said inlet; a motor configured to rotate about an axis and coupled to said inner shell, said motor comprising a rotor coupled directly to a flange of said inner arcuate portion, wherein said inner arcuate portion extends from said inlet to said motor, wherein said motor is positioned within said cavity radially inward of said flow 



With respect to Claim 13, as it depends from Claim 11, Hagshenas further teaches the fan 14 comprises a plurality of blades 80 extending from said curved plate (side of 74 having blades 80) into the flow passage 52.

With respect to Claim 14, as it depends from Claim 13, Hagshenas further teaches the inner arcuate portion (portion of 74 in contact with 16) is coupled directly (see 70) to said motor 82/86/16/70/72 (see Figure 1).

With respect to Claim 15, as it depends from Claim 13, Hagshenas further teaches wherein said motor 82/86/16/70/72 is coupled radially inward of said curved plate (side of 74 having blades 80, side of 74 surrounds 82, see Figure 1).


Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive.

Applicant’s arguments, see Remarks, Page 6, line 13 to Page 9, line 2, with respect to Ruck, have been considered but are moot because the new ground of 

In response to Applicant’s arguments, see Remarks Page 9, line 3 to Page 10, line 6, namely Hagshenas fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “said motor comprising a rotor coupled directly to a flange”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, during “examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)).
In this instance there are no structural limitations in the claim, that limit the motor to being a plane air gap having a disk-type rotor.  Accordingly, under a broad and 

In response to Applicant’s arguments, see Remarks, Page 10, line 15 to Page 11, line 24, with respect to Thompson, this reference is not used to disclose any of the features of the blower, but rather is used to teach the obviousness of an air handling system configured to channel an air flow therethrough, comprising a cabinet; a casing coupled in flow communication with the cabinet and a blower assembly coupled within the cabinet.  The simple substitution of one well-known type of blower for an equal well-known type of blower is considered obvious in the art of pump fabrication and would not alter the operation of either reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
01/07/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746